Citation Nr: 0412202	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected laceration scar of the left 
knee.  

2.  Entitlement to service connection, to include on a 
secondary basis, for a left knee disability.  


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).

The veteran was scheduled to participate in a travel board 
hearing before the undersigned Veterans law Judge at the VA 
satellite office in San Antonio, Texas on February 24, 2003.  
The request of the veteran, through his representative, that 
the travel board hearing be conducted in Corpus Christi, 
Texas was denied by the undersigned.  The veteran failed to 
report for the scheduled hearing in San Antonio.  His hearing 
request is considered to be withdrawn.  See 38 C.F.R. § 
20.704 (2003).

This case was previously before the Board and was remanded to 
the RO in May 2003.  

In a March 2004 letter to the veteran, VA noted that although 
documentation dated in February 2004 stated that he was 
represented by Texas Veterans Commission, the record showed 
that National Veteran Organization of America was acting as 
his representative.  The Board requested that the complete VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, authorizing only one organization 
to represent him.  In April 2004, the veteran submitted a 
completed VA Form 21-22 authorizing National Veterans 
Organization of America to act as his representative.  


FINDINGS OF FACT

1.  The veteran's service-connected laceration scar of the 
left knee is well-healed, nontender, nonadherent and causes 
no functional limitation.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's laceration scar of the 
left knee, so as to render impractical the application of the 
regular schedular standards.

3.  Degenerative joint disease of the left knee was shown 
several years after the veteran's discharge from service.  
Competent medical evidence does not reveal that the veteran's 
left knee disability is causally related to his military 
service or to his service-connected laceration scar of the 
left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for laceration 
scar of the left knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to and from August 30, 2002).

2.  The criteria for increased disability rating for 
laceration scar of the left knee on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2003).

3.  A left knee disability was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for laceration scar of the left knee and entitlement 
to service connection for a left knee disability.  

In the interest of clarity, the Board will initially address 
some preliminary matters common to both issues on appeal.  
The issue involving an increased disability rating will then 
be addressed, followed by the issue involving service 
connection.  

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the January 
2002 and May 2002 Statements of the Case (SOC) and the July 
2003 Supplemental Statement of the Case (SSOC).  

Crucially, pursuant to instructions contained in the Board's 
May 2003 remand the RO informed the veteran of VA's duty to 
assist him in the development of his claim in a letters dated 
in July 2003.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence pertinent to his claims.  
Specifically, he was advised that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the left 
knee scar and degenerative joint disease.  He was informed as 
well that he could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decisions in May 2001 and January 2002).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that the claims were readjudicated and a SSOC 
was provided to the veteran in July 2003 following VCAA 
notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  In July 2003, 
following receipt of the most recent SSOC in July 2003, the 
veteran responded that he had no further information to 
submit and requested that the RO forward his claims folder to 
the Board without waiting for the 60 day period to expire.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records and a report of VA examination, which will be 
described below.  The veteran and his representative have not 
identified any outstanding evidence.  In a July 2003 
statement, the veteran indicated that he had no additional 
evidence to submit.  He stated that all of the physicians who 
had treated him for his left knee problems were dead and that 
their records were unavailable.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, he was scheduled for a travel 
board hearing in San Antonio but failed to report for the 
hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

The service medical records show that in August 1958 the 
veteran was seen for complaint of left leg pain.  From the 
record it appears that the injury was suffered during 
football practice.  A severe contusion on the calf was noted.  
The examiner indicated that the pain appeared to be of muscle 
origin.  There was no diagnosis provided.  The service 
medical records also show that he was treated for lacerations 
to the left knee in March 1959.  Treatment consisted of 
benzalkonium chloride and bandages.  The July 1959 separation 
examination noted a 6 by 6 inch scar on the left leg.  There 
was no indication that the scar was tender or limited motion 
of the knee.  Clinical evaluation of the lower extremities 
was normal.

There is no pertinent medical evidence for decades after 
service.   As noted above, the veteran has indicated that 
physicians who treated him in the past were deceased and 
treatment records are unavailable.

VA treatment records show that the veteran was seen for 
complaint of left knee pain in November 1997.  He denied any 
history of trauma to the knee.  He indicated that he had "a 
knee that quit working: it won't bend and it hurt."  He 
stated that it had been like that for about a month.  He 
reported prior surgery to the joint.  Clinical evaluation 
revealed a well-healed scar on the left knee due to a 
previous burn.  
X-rays revealed some degenerative changes in the left knee.  
The diagnosis was degenerative joint disease.  

The records reflect that the veteran underwent left total 
knee arthroplasty in January 2000.  The discharge summary 
noted that he had an approximately 15 year history of left 
knee pain and left degenerative joint disease.  It was noted 
that previous arthroscopic knee surgery on the left was done 
approximately 18 years earlier.  He had significant relief of 
symptoms at that time, but his symptoms had progressively 
worsened over the last 10-15 years.  

The veteran filed a claim of entitlement to service 
connection on February 22, 2001.  In a May 2001 rating 
decision, service connection was granted for a laceration 
scar of the left knee, evaluated as noncompensably disabling 
from February 22, 2001.  

In a January 2002 rating decision, the RO denied service 
connection for degenerative joint disease of the left knee.

The veteran was afforded a VA examination in April 2002.  The 
claims file was reviewed.  It was noted that he was retired.  
The veteran reported that while on an amphibious landing 
craft in service his left knee abraded the boat netting when 
exiting and that he was treated with benzalkonium chloride 
and serial dressing changes.  The injury did not require any 
suturing and the veteran denied any other specific treatment.  
He indicated that he sought treatment after military service 
for his left knee pain and underwent arthroscopy in 1980 on 
both knees.  Before the arthroscopy, he had complained of 
giving out and pain of the left knee.  In 1997, he underwent 
hyaluronic injections and subsequently had a left total knee 
arthroscopy in January 2000 secondary to degenerative joint 
disease.  

On physical examination, the veteran stated that the previous 
active duty service abrasion scar was difficult to see, but 
it was horizontal-appearing over the patella.  The examiner 
indicated that he could not see the residual laceration.  
[The Board notes that the examination also noted a 27 cm. 
healed, nontender and nonadherent scar over the left knee, 
apparently a result of the previous arthroscopy, and a burn 
to the left pes anserine area of the proximal tibia and 
inferior knee that occurred when the veteran was six years 
old; these scars are not service-connected.]  The left knee 
was nontender at the joint line.  Range of motion of the left 
knee was 0 to 110 degrees.  The diagnoses were abrasion, 
laceration, left knee, healed and total knee arthroplasty, 
left knee, stable prosthesis.  

The examiner commented that in light of the veteran's history 
and record documentation of a laceration versus abrasion of 
the left knee that did not require any suturing, which he 
injured abrading a netting while exiting a ship, this did not 
constitute service direct trauma to cause degenerative joint 
disease of his left knee.  The examiner further stated that 
due to the lack of supportive documentation or alleged 
medical history to substantiate a plant and twist episode or 
direct injury, he did not find that an abrasion, laceration 
had enough force in this manner to substantiate left knee 
arthritis.  



1.  Entitlement to an increased (compensable) disability 
rating for laceration scar of the left knee.  

Service connection is currently in effect for laceration scar 
of the left knee, evaluated as noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The veteran seeks a 
higher disability rating.  

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4. 

Specific rating criteria

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Court has held 
that where a law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The July 2003 SSOC reflects that the RO has 
evaluated the veteran's scar under the revised criteria.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
similarly apply both the old and new versions of the criteria 
to the veteran's claim.

Prior to August 30, 2002, the criteria under Diagnostic Code 
7803, superficial scars, poorly nourished with repeated 
ulceration, warranted a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Under Diagnostic Code 7804, superficial scars, tender and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Note: The 10 percent rating under DC 7804 will 
be assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating my exceed the amputation value for the limited 
involvement.  10 percent is also the maximum allowable 
evaluation under this diagnostic code.  Under Diagnostic Code 
7805, other scars were to be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-5 (as in effect prior to August 30, 2002).

Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq. cm.); area or areas exceeding 72 square inches (465 sq. 
cm.) warrant a 30 percent evaluation; area or areas exceeding 
12 square inches (77 sq. cm.) warrant a 20 percent evaluation 
and area or areas exceeding 6 square inches (39 sq. cm.) 
warrant a 10 percent evaluation.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent evaluation. 10 percent 
is the maximum allowable evaluation under this diagnostic 
code.  Note (1): Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with § 4.25.  Note (2): A superficial scar is one 
not associated with underlying soft tissue damage.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  10 percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7804, superficial 
scars, painful on examination, warrant a 10 percent 
evaluation.  That is the maximum allowable evaluation under 
this diagnostic code.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  Under 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the part affected.  

See 67 Fed. Reg. 49590 [codified at 38 C.F.R. § Part 4, 
Diagnostic Codes 7801-5] (effective August 30, 2002).

Analysis

The veteran seeks a compensable disability rating for his 
service-connected left knee scar.  He has not provided any 
specific evidence or argument in support of his claim.  Most 
if not all of his contentions revolve around the second issue 
on appeal, service connection for degenerative joint disease 
of the knee.

Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating under either the old or new 
criteria.  

From a review of the medical evidence and the veteran's 
presentation, it appears that the scar is asymptomatic and 
virtually nonexistent.  In fact, the veteran himself 
indicated during the April 2002 VA examination that the 
service-connected abrasion scar was difficult to see.  Upon 
examination, the VA examiner stated that he could not see the 
residual laceration.  

The evidence does not show that the service-connected left 
knee scar is tender and painful or adherent to any underlying 
structures.  In reviewing various statements from the 
veteran, the Board notes that at no time has he complained of 
pain as a result of the scar.  Although the April 2002 VA 
examination showed that the veteran has slightly reduced 
motion in the left knee, it is clear from the record that 
such limitation of motion is due to the nonservice-connected 
degenerative joint disease in the knee and not the service-
connected laceration scar.  The veteran's statements, which 
focus on the degenerative joint disease, appear to endorse 
that conclusion.  

Insofar as the veteran complains of pain as a result of the 
scar, the Board notes that such finding is not supported by 
objective clinical evaluation.  No examining physician has 
indicated that the scar is tender or painful on examination.  
The Board places greater weight of probative value on the 
objective medical evidence than it does on the veteran's 
statements.  Although a claimant is competent to describe 
symptoms, such as pain, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as the 
source of that pain.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].   

In short, the medical and other evidence if record supports a 
conclusion that the service-connected scar is virtually 
undetectable and is productive of no objective symptomatology 
such as pain and limitation of motion.  It appears from the 
medical reports that the veteran's left knee problems are due 
to degenerative joint disease, which will be discussed below.  
Under these circumstances, no basis exists under either the 
old or the new criteria for the assignment of compensable 
disability rating.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, February 22, 2001, has 
the veteran's laceration scar of the left knee met or nearly 
approximated the criteria for a compensable rating under 
either the old or new criteria.  The veteran's service-
connected laceration scar of the left knee has evidently 
remained essentially the same; it has not worsened.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

In the January 2002 SOC, the RO included the regulation for 
an extraschedular rating, 38 C.F.R. 3.321(b)(1), although 
this was not specifically discussed.  Since the matter of 
referral for an extraschedular evaluation has arguably been 
considered by the RO, the Board will also consider the matter 
of referral for an extraschedular evaluation.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
Indeed, it does not appear that the veteran is contending 
that the laceration scar of the left knee creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
for the disability at all.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  The veteran is currently retired, and there 
is no evidence that the scar had anything top do with his 
retirement, or that it would in any way impact potential 
employment.  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  As 
discussed above, the scar is essentially invisible and 
asymptomatic.  Nor does the record suggest any other reason 
why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

The veteran seeks service connection for degenerative joint 
disease of his left knee disability on either a direct basis 
(i.e. it was incurred during service) or as secondary to the 
service-connected laceration scar of the left knee (i.e. it 
is due to or has been aggravated by the scar).  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability. 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between 
(1) and (2).  See Hickson and Wallin, both supra.

With respect to Hickson/Wallin element (1), current 
disability, the record shows that the veteran has a long-
standing history of degenerative joint disease of the left 
knee and underwent total knee arthroscopy in January 2000.  
Accordingly, element (1) has been satisfied.  

With respect to part of Hickson element (2), in-service 
injury, the Board notes that the service medical records  
show that the veteran sustained a laceration of the knee 
while on active duty.  Since this arguably reflects an injury 
to the left knee in service, Hickson element (2) has been met 
[direct service connection].  

With respect to the other part of element (2), in-service 
disease there is no evidence of arthritis or any other knee 
disease during service or within the one year presumptive 
period after service.  Although contemporaneous medical 
records are lacking, it appears from the veteran's history 
that degenerative disease of the left knee was initially 
manifested approximately twenty years after he left service.  

As noted above, service connection is in effect for a 
laceration scar of the left knee.  Accordingly, Wallin 
element (2) has been met [secondary service connection].  

With respect to Hickson/Wallin element (3), medical nexus, 
there is no medical evidence which serves to link the 
veteran's left knee disability to his period of active 
service or the service-connected left knee scar.  The April 
2002 VA examiner opined that the veteran's degenerative joint 
disease was not related to his service or to the service-
connected left knee scar.  Despite being informed that he 
could submit evidence in support of his claim [see the 
Board's May 2003 remand, page 4, and the June 2003 VCAA 
letter from the RO] there has been no medical opinion offered 
by or on behalf of the veteran.

The only evidence which serves to connect the veteran's left 
knee disability with his service or the service-connected 
left knee scar are statements of the veteran himself.  The 
veteran has speculated that the degenerative joint disease in 
his left knee was related to the initial in-service injury 
and/or the service-connected left knee scar.  As discussed 
above with respect to the first issue on appeal, it is now 
well settled that laypersons without medical training, such 
as the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  
Therefore, his lay statement is entitled to no weight of 
probative value.  See Espiritu, supra.  

The question presented in this case, i.e. the relationship, 
if any, between the veteran's left knee disability and his 
period of active service or his service-connected left knee 
scar is essentially medical in nature.  Just as the veteran 
himself is not competent to offer medical opinions concerning 
such relationship, the Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case.  Although 
the service medical records arguably reflect evidence of an 
in-service injury in 1959, there is no objective indication 
of left knee problems for at least 20 years after service.  
Based on the history noted on the March 2000 VA examination 
by his own report the veteran's left knee problems began in 
the early 1980s.  The veteran does not appear to be 
contending that he had continuous left knee problems after 
service.

In any event, even if continuity of symptomatology was 
contended, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

Accordingly, the Board finds that Hickson/Wallin elements (1) 
current disability, and (2) an in-service injury and a 
service-connected disability, have been met.  Hickson/Wallin 
element (3), medical nexus, however has not been met.  The 
veteran's claim of entitlement to service connection, to 
include on a secondary basis, for a left knee disability 
fails on this basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased (compensable) rating for service-
connected laceration scar of the left knee is denied.  

Entitlement to service connection, to include on a secondary 
basis, for a left knee disability is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



